Citation Nr: 1131385	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  04-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Jennifer Lenard, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1981 to April 1987.  He also had periods of active and inactive duty for training in the Texas Air National Guard until February 1994, including a period of active duty for training from August to December 1987.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied entitlement to service connection for panic disorders, anxiety, post-traumatic stress disorder (PTSD), and depression.  In November 2004, the Veteran testified during a hearing conducted via video-conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In January 2006, the Board remanded the Veteran's claim to the RO for further evidentiary development.  In an April 2009 decision, the Board denied the Veteran's claim for service connection for a psychiatric disorder including a panic disorder with agoraphobia.

The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Memorandum Decision was issued by the Court in December 2010 vacating the Board's decision and remanding the matter to the Board to afford it the opportunity to obtain additional service treatment records and allow the Veteran to submit additional private medical evidence prior to adjudication of his claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, including a panic disorder with agoraphobia.  He also has argued that he has PTSD that is a result of his active military service.

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010. However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment should be considered in conjunction with the Veteran's claim.

In written statements and oral testimony, the Veteran maintains that he has PTSD due to numerous bomb threats at the air base in Belgium at which he was stationed (in 1984 or 1985) and a personal assault.  He also says that he has panic attacks and anxiety as a result of being struck on the head by a heavy box of plates while stationed there.  Thus, he asserts that service connection is warranted for his psychiatric disorder.

In August 2007, the Center for Unit Records Research (CURR) said that it was unable to verify the bomb threats specified by the Veteran but noted that, during 1985, Belgium experienced numerous bomb incidents.  

In a response to the RO's January 2003 request for the Veteran's service treatment records, the National Personnel Records Center (NPRC) provided some of the Veteran's service treatment records dated during the 1980s (in 1987).  In an August 2007 letter to the Texas Air National Guard, the RO noted that the NPRC indicated that the Veteran's service treatment records were not on file, and requested any of his active and National Guard service treatment records in its possession.  There is no indication that a response to this letter was received.

In February 2008, the NPRC provided the Veteran's Air Force personnel records but found no records regarding his claimed altercation with a civilian in May or June 1985 while assigned to the 48th Combat Support Group at Florennes Air Base in Belgium.  In a February 2008 administrative decision, the RO determined that the Veteran's alleged stressors were not verified.  

According to a March 2008 VA psychiatric examination report, the Veteran was diagnosed with a panic disorder with agoraphobia.

However, as set forth in the Court's December 2010 Memorandum Decision, further efforts must be made to ensure that all the Veteran's service treatment records from his period of service in Belgium were obtained.  VA is required to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, including from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request, unless a response to the initial request indicates the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1) (2010).  Here, there was no follow up request after the RO's initial January 2003 request for the Veteran's service treatment records.  Thus, another request made must be made to obtain these records prior to appellate consideration of his claim.

Additionally, in its Memorandum Decision, the Court noted that, during his November 2004 Board hearing, the Veteran testified regarding his belief that Dr. Dale Wing would write a letter on his behalf.  On remand, the appellant should be advised that he may submit this and any additional evidence and argument in support of his claim.  See Kutchscherousky v. West, 12 Vet. App. 529, 534 (2002).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran in writing and advise him that he may submit any additional evidence and argument in support of his claim, including a letter from Dr. Dale Wing.

2. Contact the NPRC, the Department of the Army, the Texas Air National Guard, and any other appropriate state and federal agency and request all medical records regarding:

a. the Veteran's treatment at Florrenes Air Base, in Belgium, from January 1984 to December 1985, when he was assigned to the 48th Combat Support Group; and

b. the Veteran's Texas Air National Guard service, from December 1987 to February 1994, when he was assigned to the 208th (or 209th) Weather Flight, Headquarters @Camp Mabry, Austin, Texas 78763.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file, and the Veteran and his agent must be so notified in writing.

3. Then, review the claim and undertake any additional development so indicated by the record, including VA examination if warranted.  

4. Thereafter, readjudicate the claim for service connection for a psychiatric disorder, including a panic disorder with agoraphobia, in light of any additional evidence obtained.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him and his agent an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


